Opinion by
Mr. Justice Fell,
The action was to recover arrears of ground rent reserved by deed dated January 4,1854. In the affidavit of defense it was averred that no payment, claim or demand for the rent had been made by anyone for more than twenty-one years, and that within that period of time no declaration or acknowledgment of the existence of the rent had been made by anyone owning the premises. This brings the case directly within the provisions of the 7th section of the Act of April 27,1855, P. L. 369, and the questions raised relate to the constitutionality of that section and to its application to ground rents reserved before its passage.
Both of these questions have been squarely presented and decided. The legislative intent to give the act a retroactive effect is apparent. In Korn v. Browne, 64 Pa. 55, which appears to be the first ease in which the act was considered, it was decided that as the act did not go into effect for three years the retroactive bar was constitutional. In Biddle v. Hooven, 120 Pa. 221, the constitutionality of the act was the only question raised, and it was held that, as the act merely operated to deprive the owner of the rent of a remedy for its collection after twenty-one years by raising a conclusive presumption of release or extinguishment, it was constitutional. In that case, as well as in the case of Wallace v. The Church, 152 Pa. 258, which decided that the act makes no exception in favor of persons under disabilities when their titles accrue, the ground rents were created before the passage of the act of 1855. We must therefore consider the questions at rest.
The judgment is affirmed.